449 F.2d 1296
Kenneth David BROOKS, Defendant-Appellant,v.UNITED STATES of America, Plaintiff-Appellee.
No. 26704.
United States Court of Appeals,Ninth Circuit.
Oct. 8, 1971.

Stephen D. Miller (argued), Miller, Glassman & Browning, Beverly Hills, Cal., for defendant-appellant.
Earl Boyd, Asst. U. S. Atty.  (argued), Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim.  Div., John F. Walter, Asst. U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS and CHOY, Circuit Judges, and BATTIN,* District Judge.
PER CURIAM:


1
The order denying Brooks' petition under 28 U.S.C. Sec. 2255 without an evidentiary hearing is affirmed.


2
A letter of doubtful value to the prosecution is claimed to have been admitted improperly on cross-examination of the defendant because of an alleged illegal search.  The point was first raised by Brooks in the District Court in this proceeding.  On the trial of the case, the objection was that the letter was hearsay.  We think, assuming arguendo illegal search, under Harris v. New York, 401 U.S. 222, 91 S. Ct. 643, 28 L. Ed. 2d 1, the trial judge in his discretion properly admitted the letter if it met trustworthy standards, which it would.



*
 The Honorable James F. Battin, United States District Judge, District of Montana, sitting by designation